                                           Case 3:17-cv-01875-SK Document 190 Filed 08/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL A. BALLESTRASSE,                               Case No. 17-cv-01875-SK
                                   8                    Plaintiff,
                                                                                             ORDER OF CONDITIONAL
                                   9             v.                                          DISMISSAL
                                  10     WILLIAM BARR,
                                                                                             Regarding Docket No. 189
                                  11                    Defendant.

                                  12          The parties filed a notice of settlement in which they advised the Court that the above
Northern District of California
 United States District Court




                                  13   captioned matter has settled, but that payment may take sixty days or more. In light of the

                                  14   settlement, the Court HEREBY ORDERS that this action is DISMISSED without prejudice;

                                  15   provided, however that if any party hereto shall certify to this Court within one-hundred and

                                  16   twenty days, with proof of service, that the agreed consideration for settlement has not been

                                  17   delivered over, the foregoing order shall stand vacated and this case shall be restored to the

                                  18   calendar and set for trial. If no certification is filed, after passage of one-hundred and twenty days,

                                  19   the dismissal shall be with prejudice.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 24, 2020

                                  22                                                    ______________________________________
                                                                                        SALLIE KIM
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
